—Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered October 5, 2001, convicting him, under Indictment No. 3336/99, of illegal possession of a vehicle identification number (two counts) and unlicensed vehicle dismantling, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered October 5, 2001, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment under Indictment No. 2852/95 upon his previous convictions of criminal possession of stolen property in the third degree, unauthorized use of a vehicle, and resisting arrest.
Ordered that the judgment and the amended judgment are affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that the evidence adduced at the trial of Indictment No. 3336/99 was legally insufficient to establish his guilt beyond a reasonable doubt. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.